On July 20, 1988, the Defendant was sentenced to Count I, twenty (20) years for Burglary; Count II, ten (10) years for Theft; Count III, ten (10) years for Criminal Mischief; Count IV, six (6) months in the County Jail for Resisting Arrest; Count V, six (6) months in the County Jail for Possession of Burglary Tools; all sentences shall be served consecutively for a total of 41 years with 21 years suspended, plus conditions; credit for time served; $20 surcharge on each felony and $10 surcharge on each misdemeanor.
On July 23,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority to reduce the sentence or affirm it. However, if they felt an increase was a possibility, the board would continue the hearing and appoint *27counsel to represent the defendant. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 23rd day of July, 1992.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentences for Counts I, II, III, IV, and V shall be served concurrent with each other. In essence Mr. Hand will receive a 20 year sentence in the Montana State Penitentiary on Count I with all other sentence to run concurrently. He shall be designated a nondangerous offender for purposes of parole eligibility All other conditions remain in effect.
The reason for the decision is to bring the sentence imposed by Judge Loble into consistency with other jurisdictions. In particular, Count II, Theft, and Count III, Criminal Mischief, are included in the offense of Burglary. There shall be no suspension of time in this sentence.
Hon. Ed MlcLean, Chairman, Hon. Thomas M. McKittrick, Hon. G. Todd Baugh, Judges.
The Sentence Review Board wishes to thank Mr. Hand for his assistance to this Court.